UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00159) Exact name of registrant as specified in charter:	Putnam Investors Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	October 31, 2016 Item 1. Schedule of Investments: Putnam Investors Fund The fund's portfolio 10/31/16 (Unaudited) COMMON STOCKS (97.6%) (a) Shares Value Aerospace and defense (3.4%) Boeing Co. (The) 82,800 $11,793,204 General Dynamics Corp. 35,348 5,328,358 L-3 Communications Holdings, Inc. 55,645 7,620,026 Northrop Grumman Corp. 91,800 21,022,200 Raytheon Co. 59,200 8,087,312 TransDigm Group, Inc. (NON) 16,400 4,468,344 Air freight and logistics (0.4%) United Parcel Service, Inc. Class B 67,300 7,252,248 Airlines (1.3%) American Airlines Group, Inc. 143,200 5,813,920 Southwest Airlines Co. 308,600 12,359,430 United Continental Holdings, Inc. (NON) 91,800 5,161,914 Auto components (0.5%) Adient PLC (Ireland) (NON) 10,863 494,375 Lear Corp. 60,700 7,452,746 Automobiles (0.4%) General Motors Co. 240,900 7,612,440 Banks (7.7%) Bank of America Corp. 1,578,642 26,047,593 Citigroup, Inc. 421,417 20,712,646 JPMorgan Chase & Co. 814,673 56,424,252 Regions Financial Corp. 682,400 7,308,504 Wells Fargo & Co. 538,998 24,799,298 Beverages (2.9%) Coca-Cola Co. (The) 211,000 8,946,400 Dr. Pepper Snapple Group, Inc. 102,184 8,970,733 Molson Coors Brewing Co. Class B 62,702 6,509,095 PepsiCo, Inc. 237,900 25,502,880 Biotechnology (3.5%) Amgen, Inc. 141,900 20,030,604 Biogen, Inc. (NON) 42,600 11,935,668 Celgene Corp. (NON) 97,300 9,942,114 Gilead Sciences, Inc. 210,700 15,513,841 United Therapeutics Corp. (NON) (S) 25,500 3,061,785 Building products (0.3%) Johnson Controls International PLC 108,632 4,380,042 Capital markets (3.2%) Ameriprise Financial, Inc. 55,400 4,896,806 Goldman Sachs Group, Inc. (The) 130,700 23,295,968 KKR & Co. LP 459,700 6,523,143 Morgan Stanley 413,800 13,891,266 State Street Corp. 84,000 5,897,640 Chemicals (1.8%) Dow Chemical Co. (The) (S) 155,843 8,385,912 E.I. du Pont de Nemours & Co. 116,700 8,027,793 LyondellBasell Industries NV Class A 91,200 7,254,960 Monsanto Co. 52,700 5,310,579 Sociedad Quimica y Minera de Chile SA ADR (Chile) 65,600 1,919,456 Commercial services and supplies (0.5%) KAR Auction Services, Inc. 108,762 4,631,086 Waste Connections, Inc. (Canada) 55,700 4,189,197 Communications equipment (1.6%) Cisco Systems, Inc. 886,300 27,191,684 Construction materials (0.3%) Forterra, Inc. (NON) (S) 308,100 5,299,320 Consumer finance (1.7%) Capital One Financial Corp. 122,400 9,062,496 Discover Financial Services 202,000 11,378,660 Synchrony Financial 318,500 9,105,915 Distributors (0.2%) LKQ Corp. (NON) 106,000 3,421,680 Diversified financial services (0.8%) Capitol Acquisition Corp. III (Units) (NON) 179,750 1,824,463 Easterly Acquisition Corp. (Units) (NON) 736,300 7,583,890 Pace Holdings Corp. (Units) (NON) 360,718 3,747,860 Diversified telecommunication services (1.4%) AT&T, Inc. 338,452 12,451,649 Iridium Communications, Inc. (NON) (S) 269,948 2,200,076 Verizon Communications, Inc. 191,621 9,216,970 Electric utilities (1.5%) Edison International 66,600 4,893,768 Entergy Corp. 92,800 6,837,504 Exelon Corp. 275,700 9,393,099 FirstEnergy Corp. 118,500 4,063,365 Electrical equipment (0.2%) Emerson Electric Co. 64,100 3,248,588 Energy equipment and services (1.7%) Baker Hughes, Inc. 187,411 10,382,569 Nabors Industries, Ltd. 257,700 3,066,630 Schlumberger, Ltd. 204,870 16,026,980 Equity real estate investment trusts (REITs) (1.0%) Armada Hoffler Properties, Inc. (R) 531,044 7,131,921 Easterly Government Properties, Inc. (R) 536,744 10,182,034 Food and staples retail (2.7%) CVS Health Corp. 142,710 12,001,911 Wal-Mart Stores, Inc. 248,600 17,406,972 Walgreens Boots Alliance, Inc. 216,900 17,944,137 Food products (1.2%) JM Smucker Co. (The) 98,100 12,881,511 Kraft Heinz Co. (The) 87,000 7,738,650 Gas utilities (0.3%) UGI Corp. 94,800 4,388,292 Health-care equipment and supplies (1.5%) Baxter International, Inc. 186,200 8,861,258 Becton Dickinson and Co. 60,500 10,158,555 Danaher Corp. 96,300 7,564,365 Health-care providers and services (3.1%) Aetna, Inc. 113,000 12,130,550 AmerisourceBergen Corp. 55,800 3,923,856 Cardinal Health, Inc. 56,782 3,900,356 Express Scripts Holding Co. (NON) 66,700 4,495,580 HCA Holdings, Inc. (NON) 121,600 9,306,048 McKesson Corp. 46,700 5,938,839 UnitedHealth Group, Inc. 98,500 13,921,005 Hotels, restaurants, and leisure (1.7%) Del Taco Restaurants, Inc. (NON) (S) 286,340 3,839,819 McDonald's Corp. 95,300 10,727,921 Penn National Gaming, Inc. (NON) 311,100 4,022,523 Wyndham Worldwide Corp. 65,400 4,305,936 Yum! Brands, Inc. 74,600 6,436,488 Household durables (0.1%) New Home Co., Inc. (The) (NON) (S) 200,147 2,005,473 Household products (0.6%) Procter & Gamble Co. (The) 114,163 9,909,348 Independent power and renewable electricity producers (0.3%) NRG Energy, Inc. 420,900 4,474,167 Industrial conglomerates (1.2%) General Electric Co. 412,400 12,000,840 Honeywell International, Inc. 82,730 9,073,826 Insurance (3.2%) Admiral Group PLC (United Kingdom) 75,608 1,774,073 American International Group, Inc. 330,950 20,419,615 Assured Guaranty, Ltd. 122,700 3,667,503 Hartford Financial Services Group, Inc. (The) 191,900 8,464,709 Lincoln National Corp. 110,600 5,429,354 MetLife, Inc. 138,066 6,483,579 Travelers Cos., Inc. (The) 79,000 8,546,220 Internet and direct marketing retail (1.1%) Amazon.com, Inc. (NON) 23,200 18,323,824 FabFurnish GmbH (acquired 8/2/13, cost $31) (Private) (Brazil) (F) (RES) (NON) 46 38 Global Fashion Group SA (acquired 8/2/13, cost $1,535,904) (Private) (Brazil) (F) (RES) (NON) 36,256 256,329 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $31) (Private) (Brazil) (F) (RES) (NON) 23 19 New Middle East Other Assets GmbH (acquired 8/2/13, cost $12) (Private) (Brazil) (F) (RES) (NON) 9 7 Internet software and services (4.4%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 38,600 3,925,234 Alphabet, Inc. Class A (NON) 19,200 15,550,080 Alphabet, Inc. Class C (NON) 50,894 39,928,379 Facebook, Inc. Class A (NON) 126,000 16,504,740 MiX Telematics, Ltd. ADR (South Africa) 152,333 958,175 IT Services (2.9%) Computer Sciences Corp. 139,260 7,582,707 IBM Corp. 111,300 17,105,697 MasterCard, Inc. Class A 88,200 9,439,164 Visa, Inc. Class A 136,500 11,262,615 Xerox Corp. 475,800 4,648,566 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 155,600 6,779,492 Machinery (1.1%) Deere & Co. (S) 120,600 10,648,980 Parker Hannifin Corp. 35,800 4,394,450 Trinity Industries, Inc. 207,496 4,430,040 Media (3.3%) CBS Corp. Class B (non-voting shares) 109,900 6,222,538 Charter Communications, Inc. Class A (NON) 12,838 3,208,088 Comcast Corp. Class A 225,400 13,934,228 DISH Network Corp. Class A (NON) 90,300 5,287,968 Live Nation Entertainment, Inc. (NON) 235,800 6,524,586 Time Warner, Inc. 177,700 15,813,523 Walt Disney Co. (The) 63,900 5,922,891 Metals and mining (0.7%) ArcelorMittal ADR (France) (NON) (S) 470,400 3,165,792 Nucor Corp. 189,900 9,276,615 Mortgage real estate investment trusts (REITs) (0.2%) Hannon Armstrong Sustainable Infrastructure Capital, Inc. (R) (S) 142,436 3,256,087 Multiline retail (1.1%) Dollar General Corp. 83,900 5,796,651 Macy's, Inc. 94,400 3,444,656 Target Corp. 152,600 10,488,198 Oil, gas, and consumable fuels (5.6%) Anadarko Petroleum Corp. 110,600 6,574,064 Boardwalk Pipeline Partners LP 139,800 2,405,958 Centennial Resource Development, Inc./DE Class A (NON) 361,115 5,362,558 Cheniere Energy, Inc. (NON) 47,600 1,794,520 ConocoPhillips 128,700 5,592,015 Enterprise Products Partners LP 271,900 6,862,756 EOG Resources, Inc. 53,100 4,801,302 Exxon Mobil Corp. 363,025 30,247,243 Green Plains Partners LP 219,987 4,674,724 Pioneer Natural Resources Co. 12,703 2,274,091 Plains GP Holdings LP Class A 325,200 4,084,512 Royal Dutch Shell PLC ADR Class A (United Kingdom) 138,951 6,921,149 Scorpio Tankers, Inc. 694,900 2,661,467 Suncor Energy, Inc. (Canada) 150,600 4,521,012 Valero Energy Corp. 138,700 8,216,588 Personal products (0.8%) Avon Products, Inc. 384,845 2,520,735 Coty, Inc. Class A (NON) 247,092 5,680,645 Edgewell Personal Care Co. (NON) 65,411 4,931,989 Pharmaceuticals (5.5%) Allergan PLC (NON) 27,219 5,687,138 Eli Lilly & Co. 103,400 7,635,056 Jazz Pharmaceuticals PLC (NON) 35,232 3,856,847 Johnson & Johnson 307,500 35,666,925 Merck & Co., Inc. 271,900 15,965,968 Mylan NV (NON) 125,900 4,595,350 Pfizer, Inc. 696,426 22,083,668 Real estate management and development (0.4%) CBRE Group, Inc. Class A (NON) 129,400 3,333,344 Kennedy-Wilson Holdings, Inc. 190,000 3,914,000 Road and rail (0.9%) Union Pacific Corp. 179,700 15,845,946 Semiconductors and semiconductor equipment (3.8%) Applied Materials, Inc. 180,400 5,246,032 Intel Corp. 490,000 17,086,300 Lam Research Corp. (S) 89,300 8,649,598 Micron Technology, Inc. (NON) 570,700 9,793,212 QUALCOMM, Inc. 237,200 16,300,384 Texas Instruments, Inc. 125,600 8,898,760 Software (5.0%) Dell Technologies, Inc. - VMware, Inc. Class V (NON) 40,025 1,964,827 Electronic Arts, Inc. (NON) 103,100 8,095,412 Microsoft Corp. 1,010,600 60,555,152 Oracle Corp. 356,534 13,698,036 TubeMogul, Inc. (NON) (S) 212,140 1,548,622 Specialty retail (2.9%) American Eagle Outfitters, Inc. (S) 175,100 2,983,704 Best Buy Co., Inc. 183,300 7,132,203 Gap, Inc. (The) (S) 191,300 5,277,967 Home Depot, Inc. (The) 138,100 16,849,581 Lowe's Cos., Inc. 192,000 12,796,800 Michaels Cos., Inc. (The) (NON) 189,178 4,398,389 Technology hardware, storage, and peripherals (4.6%) Apple, Inc. 547,869 62,205,047 Hewlett Packard Enterprise Co. 460,592 10,349,502 HP, Inc. 479,492 6,947,839 Wireless telecommunication services (0.7%) T-Mobile US, Inc. (NON) 260,200 12,939,746 Total common stocks (cost $1,460,430,167) CONVERTIBLE PREFERRED STOCKS (0.6%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 4,047 $3,112,143 American Tower Corp. $5.50 cv. pfd. (R) 37,928 4,214,749 Iridium Communications, Inc. 7.00% cv. pfd. 27,936 2,795,346 Total convertible preferred stocks (cost $10,633,400) CONVERTIBLE BONDS AND NOTES (0.2%) (a) Principal amount Value DISH Network Corp. 144A cv. sr. unsec. bonds 3.375%, 8/15/26 $2,655,000 $3,041,634 Total convertible bonds and notes (cost $2,655,000) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Centennial Resource Development, Inc. 10/11/21 $11.50 120,371 $565,744 Total warrants (cost $369,419) SHORT-TERM INVESTMENTS (3.8%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.74% (AFF) (d) 43,197,925 $43,197,925 Putnam Short Term Investment Fund 0.50% (AFF) 22,196,583 22,196,583 Total short-term investments (cost $65,394,508) TOTAL INVESTMENTS Total investments (cost $1,539,482,494) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2016 through October 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,728,892,982. (b) The aggregate identified cost on a tax basis is $1,538,852,784, resulting in gross unrealized appreciation and depreciation of $318,440,799 and $91,030,241, respectively, or net unrealized appreciation of $227,410,558. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $256,393, or less than 0.1% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC ** $38,099,275 $106,240,324 $101,141,674 $54,698 $43,197,925 Putnam Short Term Investment Fund **** 19,934,860 61,273,830 59,012,107 19,455 22,196,583 Totals ** No management fees are charged to Putnam Cash Collateral Pool, LLC. **** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $43,197,925, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $42,507,488. Certain of these securities were sold prior to the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $194,725,196 $— $256,393 Consumer staples 140,945,006 — — Energy 126,470,138 — — Financials 290,541,540 — — Health care 242,954,868 — — Industrials 161,749,951 — — Information technology 385,435,764 — — Materials 48,640,427 — — Real estate 24,561,299 — — Telecommunication services 36,808,441 — — Utilities 34,050,195 — — Total common stocks — Convertible bonds and notes — 3,041,634 — Convertible preferred stocks — 10,122,238 — Warrants 565,744 — — Short-term investments 22,196,583 43,197,925 — Totals by level * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $565,744 $— Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Warrants (number of warrants) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investors Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 27, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: December 27, 2016
